UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
JORGE LOPEZ,

                     Plaintiff,               18cv12201 (JGK)

           - against -                        ORDER

NANCY BERRYHILL,

                     Defendant.
 ────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The Court has received and reviewed the Report and

Recommendation of Magistrate Judge Lehrburger dated March 2,

2020. No objections have been filed and the time for filing

objections has passed. In any event, the Court finds that the

Report and Recommendation are well founded and should be

adopted.

     Therefore, the Commissioner’s motion for judgment on the

pleadings is granted and the plaintiff’s motion for judgment on

the pleadings is denied. The Clerk is directed to enter judgment

in favor of the Commissioner and to close this case. The Clerk

is also directed to close all pending motions.

SO ORDERED.

Dated:     New York, New York
           March 24, 2020         _   /s/ John G. Koeltl
                                             John G. Koeltl
                                      United States District Judge
